MEMORANDUM **
California state prisoner Alexander Mezhbein appeals pro se the district court’s summary judgment for defendants, dismissing his 42 U.S.C. § 1983 action action, alleging that the defendants were deliberately indifferent to his medical needs by refusing or delaying replacement of his dentures. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment because the evidence did not show a genuine issue of material fact as to whether any defendant denied or personally delayed Mezhbein’s access to dental care. See McGuckin v. Smith, 974 F.2d 1050, 1062 (9th Cir.1992) (affirming summary judgment where there was no evidence defendants were directly responsible for hindering plaintiffs diagnostic examinations or surgery), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989) (stating that section 1983 defendants must have personal involvement in the alleged violation).
The district court properly dismissed without prejudice the newly asserted claims raised in Mezhbein’s “Motion to Safeguard Prisoner’s Rights” because Mezhbein conceded that he had not exhausted administrative remedies. See McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir.2002) (per curiam).
*770The district court did not abuse its discretion by denying Mezhbein’s request for appointment of counsel because he did not show exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
Further, the district court did not abuse its discretion by denying Mezhbein’s motions to compel discovery because the denial of discovery did not result in “actual and substantial prejudice.” See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.2002) (citation omitted).
Mezhbein’s remaining contentions are also unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.